IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-30091
                           Summary Calendar



CHRISTELLE THOMISEE,
                                          Plaintiff-Appellant,

versus

COMDISCO INC.; ET AL.,
                                          Defendants,

CONTINENTAL CASUALTY COMPANY,
                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-1640
                       --------------------
                         September 28, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Christelle Thomisee appeals the district court’s grant of

summary judgment in favor of the Continental Casualty Company in

an Employee Retirement Income Security Act (“ERISA”) suit.       See

29 U.S.C. § 1001 et seq.    Thomisee argues that summary judgment

was inappropriate because Continental was not granted

discretionary authority to define the terms of the insurance plan

and that a de novo standard of review should have been applied by

the district court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30091
                                  -2-

     Continental was granted discretionary authority to determine

eligibility.     See Firestone Tire & Rubber Co. v. Bruch, 489 U.S.
101, 115 (1989); Meditrust Fin. Servs. Corp. v. Sterling Chems.,

Inc., 168 F.3d 211, 213, 214 (5th Cir. 1999).    The medical

evidence indicated that Thomisee experienced problems arising

from her condition, but, after treatment, Thomisee did not

experience many of the symptoms associated with a lupus-like

disease and all of the pertinent medical tests were normal.     In

addition, the evidence showed that Thomisee was not totally

disabled within the meaning of the policy because she was capable

of performing light, sedentary work.    Continental based its

decision to deny benefits on the objective medical evidence, and

its decision had a rational connection with the known facts.

Accordingly, the conclusion by Continental that Thomisee was not

totally disabled was supported by substantial evidence, and

Continental did not abuse its discretion in denying benefits.

See Meditrust Fin. Servs. Corp., 168 F.3d at 215.

     AFFIRMED.